Citation Nr: 1714329	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-14 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic strain of the right wrist with tearing of the scapholunate ligaments and disruption of distal radial-ulnar triangular fibrocartilage, post corrective surgery with residual scar (hereafter right wrist disability) prior to April 3, 2015, exclusive of a temporary total evaluation for convalescence from surgery from June 20, 2011 to October 1, 2011.

2.  Entitlement to a rating in excess of 30 percent for a right wrist disability from April 3, 2015 to the present to include an earlier effective date for an increased rating.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1987 to January 2007.  He retired at the rank of Yeoman First Class. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A July 2010 Rating Decision granted service connection and a 10 percent rating for a right wrist disability.   The Veteran expressed timely disagreement with the initial rating in November 2010.  

In January 2012, the RO granted a temporary total rating for convalescence from right wrist surgery from June 20, 2011 to October 1, 2011, and then reassigned a 10 percent rating for the right wrist effective October 2, 2011.  

In June 2015, the RO granted a staged 30 percent rating for his right wrist disability effective April 3, 2015.  The same month, the Veteran expressed timely disagreement with the assigned effective date for the increased rating.  

The Board remanded this case in December 2014 for further development and to afford the Veteran a VA examination of the right wrist.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination of the right wrist was performed in April 2015.

Unfortunately, the April 2015 VA examination does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the right wrist disability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the April 2015 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59. 

Consequently, the Veteran must be afforded a VA wrist examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records.

2.   After obtaining any outstanding records, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected right wrist disability.  The examiner must review the claims file and note that the claims file was reviewed in the examination report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the right wrist, as well as for the paired left wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using the most recently available Wrist Conditions DBQ, and if necessary, Bone and/or Peripheral Nerves Conditions DBQs.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is unfavorable or favorable ankylosis of the wrist.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected right wrist disability, including median nerve neuropathy, or any impairment manifested by pain and numbness, and describe any symptoms and functional limitations associated with such impairment(s).  

The VA examiner should also note any functional impact the Veteran's right wrist disability has on his daily life and employment.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to include all evidence received since the issuance of the June 2015 SSOC.  In readjudicating the Veteran's claim, the AOJ should consider whether separate rating(s) are warranted under Diagnostic Codes referable to nerve or muscle impairment.  If the claim remains denied, issue the Veteran and his representative a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



